ACCEPTED
                                                                                      06-15-00024-CV
                                                                           SIXTH COURT OF APPEALS
                                                                                 TEXARKANA, TEXAS
                                                                                 6/12/2015 2:59:01 PM
                                                                                     DEBBIE AUTREY
                                                                                               CLERK

                         No. 06-15-00024-CV
                        —————————
                    IN THE COURT OF APPEALS           FILED IN
                                               6th COURT OF APPEALS
         FOR THE SIXTH DISTRICT OF TEXAS AT TEXARKANA
                                                 TEXARKANA, TEXAS
       ——————————————————————————————          6/12/2015 2:59:01 PM
                       MONTY CLAY, ET AL.          DEBBIE AUTREY
                                                                   Clerk
                                                  Appellant

                                             v.

           AIG AEROSPACE INSURANCE SERVICES, INC., ET AL.

                                                  Appellee

       ——————————————————————————————
          On Appeal from the 402nd District Court of Wood County
                   G. Timothy Boswell, Judge Presiding
       ——————————————————————————————
         APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
                AND DESIGNATION OF LEAD COUNSEL
       ——————————————————————————————
         Appellee AIG Aerospace Insurance Services, Inc. f/k/a Chartis

Aerospace Insurance Services, Inc. has been represented in this appeal by

their trial counsel Ross Cunningham and Don Swaim. Appellee will now

also be represented in the Court of Appeals by the following attorney:

Steven D. Sanfelippo
State Bar No. 24027827
Cunningham Swaim, LLP
7557 Rambler Rd., Suite 440
Dallas, Texas 75231
(214) 646-1495
(214) 613-1163 - facsimile
ssanfelippo@cunninghamswaim.com

APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF LEAD COUNSEL                                            Page 1


	  
        Accordingly, pursuant to Texas Rule of Appellate Procedure 6.2,

Appellee requests that Steven D. Sanfelippo be listed as Appellee’s appellate

counsel.

        And, pursuant to Texas Rule of Appellate Procedure 6.1(b), Appellee

designates the following attorney as their lead counsel on appeal: Steven D.

Sanfelippo, Cunningham Swaim, LLP, 7557 Rambler Rd., Suite 440, Dallas,

Texas      75231,     (214)     646-1495,    (214)   613-1163   facsimile,    and

ssanfelippo@cunninghamswaim.com.

        Appellee requests that their lead counsel on appeal, Steven D.

Sanfelippo, be given notice of all filings, settings, and rulings in this appeal.


Respectfully submitted,

/s/ Steven D. Sanfelippo
Steven D. Sanfelippo
State Bar No. 24027827
Cunningham Swaim, LLP
7557 Rambler Rd., Suite 440
Dallas, Texas 75231
(214) 646-1495
(214) 613-1163 - facsimile
ssanfelippo@cunninghamswaim.com




APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF LEAD COUNSEL                                               Page 2


	  
                          CERTIFICATE OF SERVICE

       On June 12, 2015, I served a copy of this document to the following

counsel for Appellants Monty Clay, et al.

Michael A. Simpson
Simpson Boyd Powers & Williamson
P O Box 685
Bridgeport, TX 76426

D. Bryan Hughes
Law Office of D. Bryan Hughes
701 N Pacific Ave
Mineola, TX 75773

M. Keith Dollahite
M. Keith Dollahite, PC
5457 Donnybrook Ave
Tyler, TX 75703

Robert Waltman
Waltman & Grisham
2807 S Texas Ave, Ste 201
Bryan, TX 77802

William Angelley
Braden, Varner & Angelley, PC
703 McKinney Ave, Suite 400
Dallas, TX 75202

                                             /s/ Steven D. Sanfelippo
                                             Steven D. Sanfelippo




APPELLEE’S NOTICE OF APPEARANCE OF COUNSEL
AND DESIGNATION OF LEAD COUNSEL                                         Page 3